PER CURIAM.
The sole question raised on this appeal is the reasonableness of the amount of alimony and child support awarded to appellant by the final judgment. The record on appeal, the briefs submitted by the parties, and the oral argument of the parties having been fully considered and it appearing therefrom that appellant has failed to demonstrate that the trial judge abused his judicial discretion or that the awards made are patently erroneous on the record, the judgment is therefore affirmed.
SPECTOR, Acting C. J., and McCORD and BOYER, JJ„ concur.